[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
This is an action instituted by a policeman to recover damages for his personal injuries arising from an accident in which he was a passenger in a car collecting parking meter tolls when it was struck by defendant's automobile. Defendant moves for summary judgment on the ground that the "Firefighters Rule" prevents plaintiff, allegedly a police officer on duty, from maintaining this action.
Under the "Firefighters Rule" as explained in Fursteinv. Hill, 218 Conn. 610 (1991) and other Connecticut cases. Plaintiff is not barred from bringing this action. The test is whether defendant knew or had reason to know that his negligent operation would expose Plaintiff to the harm suffered and this is a material question of fact. Martinov. Theobald, 1 Conn. Ops. 38 (January 16, 1995, Ford, J.).
Motion for Summary Judgment denied.
Jerry Wagner Trial Judge Referee